Transportation of Army property by motor carrier.
In this case an opinion was rendered May 4, 1954 (128 C. Cls. 221), in which it was held that the plaintiff was entitled to recover on the basis of the Kentucky Intrastate Motor Tariff, applicable to intrastate shipments. Defendant’s counterclaim was dismissed. Judgment suspended.
On defendant’s motion for rehearing, the following order was entered:
ORDER
This case comes before the court pursuant to Hule 53 on defendant’s motion for reconsideration of the court’s opinion of May 4,1954 (128 C. Cls. 221), holding that plaintiff was entitled to recover, and upon consideration thereof,
It is ordered this twelfth day of July 1955, that defendant’s alternative motion be and hereby is granted, and this case is referred to Commissioner Wilson Cowen for the purpose of hearing and reporting on such competent evidence as either party may desire to submit.
By the Court.
Marvin Jones, Chief Judge.